WARD, Justice
(concurring).
I concur. The summary judgment proof before us fails to establish any of the three requirements discussed. The affidavit is made by an employee—adjuster of “Commercial Union Companies,” regarding the terms of a policy issued by American Employers’ Insurance Company. Not only is the attached policy in blank, but all other contents of the affidavit are obviously hearsay statements. These matters of hearsay incompetency are adequately raised in Appellant’s brief under the “catchall” point of error.